                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION

CECIL WAYNE PROCTOR                                                                 PLAINTIFF


v.                                    Case No. 4:18-cv-4029


STEVEN KING and CHELSEY
FOSTER                                                                           DEFENDANTS
                                          JUDGMENT

       Before the Court is Defendants Steven King and Chelsey Foster’s Motion for Summary

Judgment. (ECF No. 20). Plaintiff Cecil Wayne Proctor has filed a response. (ECF No. 29).

Defendants have not filed a reply and their time to do so has passed. See Local Rule 7.2(b). The

Court finds the matter ripe for consideration.

       For the reasons stated in the Court’s memorandum opinion of even date, the Court finds

that Defendants Steven King and Chelsey Foster’s Motion for Summary Judgment (ECF No. 20)

should be and hereby is GRANTED. Accordingly, Plaintiff’s claims against Defendants are

DISMISSED WITH PREJUDICE.

       IT IS SO ORDERED, this 10th day of January, 2019.

                                                              /s/ Susan O. Hickey
                                                              Susan O. Hickey
                                                              United States District Judge
